                                          Case 2:20-cv-00846-JAD-NJK Document 30 Filed 08/10/21 Page 1 of 2



                                      1   JEROME R. BOWEN, ESQ.
                                          Nevada Bar No. 4540
                                      2   JEFFREY W. CHRONISTER, ESQ.
                                          Nevada Bar No. 15194
                                      3   BOWEN LAW OFFICES
                                          9960 W. Cheyenne Avenue, Suite 250
                                      4   Las Vegas, Nevada 89129
                                          Telephone: (702)240-5191
                                      5   Facsimile: (702) 240-5797
                                          twilcox@lvlawfirm.com
                                      6
                                          Attorneys for Plaintiffs
                                      7
                                      8                                UNITED STATES DISTRICT COURT
                                      9                                        DISTRICT OF NEVADA
                                     10                                                      *
9960 W. Cheyenne Avenue, Suite 250
(702) 240-5191 Fax (702) 240-5797




                                     11
                                           PARAMOUNT PROMOTIONS, LLC, a
                                     12
     Las Vegas, Nevada 89129




                                           Nevada limited liability company; KEVIN
        Conquistador Plaza
  BOWEN LAW OFFICES




                                     13    COFFERS, as a Managing Member, Owner,                 Case No. 2:20-cv-00846-JAD-NJK
                                           Stockholder, Officer and/or Director and
                                     14    individually;
                                                                    Plaintiff,
                                     15         vs.
                                                                                                 STIPULATION AND ORDER TO
                                     16                                                          EXTENDING BRIEFING SCHEDULE
                                           STATE FARM FIRE AND CASUALTY                          ON PENDING MOTION
                                     17    COMPANY, a foreign corporation; and DOES
                                           I through X; and ROE CORPORATIONS I                   (First Request)
                                     18    through X.
                                                                 Defendants.
                                     19
                                     20
                                                  Plaintiffs’ Paramount Promotions, LLC, Kevin Coffers and Defendant State Farm Fire
                                     21
                                          and Casualty Company stipulate as follows:
                                     22
                                                  1.      On July 21, 2021, State Farm filed a Motion for Summary Judgment (ECF 28).
                                     23
                                                  2.      Plaintiff’s opposition to the Motion for Summary Judgment is due August 11, 2021.
                                     24
                                                  3.      The parties have set a Mediation for August 23, 2021 before the Hon. Jennifer P
                                     25
                                          Togliatti (Ret.).
                                     26
                                                  4.      The parties wish to relieve Plaintiff of the obligation to file an opposition to the
                                     27
                                          Motion for Summary Judgment until after the Mediation. Accordingly, they request that the due date
                                          Case 2:20-cv-00846-JAD-NJK Document 30 Filed 08/10/21 Page 2 of 2



                                      1   for Plaintiff’s opposition be reset to September 7, 2021, with any reply due September 14, 2021.
                                      2   DATED this 9th day of August, 2021                  DATED this 9th day of August, 2021
                                      3   BOWEN LAW OFFICES                                   MESSNER REEVES, LLP
                                      4   /s/ Jerome R. Bowen, Esq.                           /s/ Renee Finch, Esq.
                                          Jerome R. Bowen, Esq.                               Renee Finch, Esq.
                                      5   Nevada Bar No. 4540                                 Nevada Bar No. 13118
                                          Attorneys for Plaintiffs                            Attorney for Defendant
                                      6
                                      7
                                      8
                                                                                      ORDER
                                      9
                                     10
                                              IT IS SO ORDERED.
9960 W. Cheyenne Avenue, Suite 250
(702) 240-5191 Fax (702) 240-5797




                                     11
                                              Dated this 10th day of August, 2021.
                                     12
     Las Vegas, Nevada 89129




                                                                                            ____________________________________
        Conquistador Plaza
  BOWEN LAW OFFICES




                                     13
                                                                                            U.S. District Court Judge Jennifer A. Dorsey
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                                                                     Page 2 of 2
